Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2020 has been entered.

Status of Claims
Claims 1, 9, and 17 have been amended.
Claims 35-37 have been added.
Claims 1-37 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 13-21, filed 3 August 2020, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are persuasive in view of the submitted claim amendments and examiner’s amendments. Therefore, in view of the claim amendments, the 35 U.S.C. § 103 rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with John I. Fischer (Attorney) on 3 March 2021.
The application has been amended as follows:
Claim 1 - A system for managing the security and custody of assets in storage or transit, comprising:
an internet of things (IoT) gateway comprising processing circuitry, memory, and communications circuitry, the IoT gateway configured to:
allocate, by the processing circuitry, a plurality of assets to an asset group;
receive, via the communication circuitry, acceleration sensor data from one or more sensors associated with each of the assets in said asset group, said acceleration sensor data comprising information concerning status factors affecting a respective one of said assets in said asset group;
determine, by the processing circuitry and based at least on the acceleration sensor data provided by each of said sensors associated with the plurality of assets allocated to said asset group over a common time period, whether a security threat is present with regard to any one of said plurality of assets or to said asset group, wherein to determine that a security threat is present includes to identify anomalous acceleration sensor data for one or more of said assets of the asset group relative to acceleration sensor data for multiple other of said assets of the asset group over said common time period, wherein it is determined that the security threat is present when the acceleration sensor data for the one or more of the assets of the asset group and the acceleration sensor data for the multiple other of the assets of the asset group indicate that the one or more of the assets of the asset group do not experience acceleration along a vector path that is parallel with one or more vector path of acceleration that is experienced by 
adjust a priority of one or more shipments based on the indication that 
initiate, via the processing circuitry and responsive to a determination that a security threat is present, at least one type of alert notification regarding the security threat.

Claim 9 - A method for managing the security and custody of assets in storage or transit, comprising:
allocating, via processing circuitry, a plurality of assets to an asset group, each of said assets being associated with one or more sensors, each of said sensors being configured to monitor status factors affecting a corresponding one of said plurality of assets and to produce acceleration sensor data;
determining, via the processing circuitry and based at least on acceleration sensor data provided by each of the sensors associated with the plurality of assets allocated to said asset group over a common time period, whether a security threat is present with regard to any one of said plurality of assets or to said asset group, wherein determining that a security threat is present includes identifying anomalous acceleration sensor data for one or more of said assets of the asset group relative to acceleration sensor data for multiple other of said assets of the asset group over said common time period, wherein it is determined that the security threat is present when the acceleration sensor data for the one or more of the assets of the asset group and the acceleration sensor data for the 
adjusting a priority of one or more shipments based on the indication that 
initiating, via the processing circuitry and responsive to determining that a security threat is present, at least one type of alert notification regarding the security threat.

Claim 17 - A non-transitory computer readable storage medium comprising instructions which when executed by one or more processors result in performance of the following operations comprising:
allocating a plurality of assets to an asset group, each of said assets being associated with one or more sensors, each of said sensors being configured to monitor status factors affecting a corresponding one of said plurality of assets and to produce sensor data;
determining, based at least on acceleration sensor data provided by each of the sensors associated with the plurality of assets allocated to said asset group over a common time period, whether a security threat is present with regard to any one of said plurality of assets or to said asset group, wherein determining that a security threat is present includes identifying anomalous acceleration sensor data for one or more of said assets of the asset group relative to sensor data for multiple other of said assets of the asset group over said common time period, wherein it is determined that the security 
adjusting a priority of one or more shipments based on the indication that 
initiating, responsive to determining that a security threat is present, at least one type of alert notification regarding the security threat.

Reasons for Allowance
Claims 1-37 are allowed over the prior art of record.
The closest prior art of record are Ricciuti (U.S. Pre-Grant Pub. No. 20080040244), Smith (U.S. Pre-Grant Pub. No. 20070008120), Mostov (U.S. Pre-Grant Pub. No. 20120249326), Hayes (U.S. Pre-Grant Pub. No. 20160061649), and Mahlknecht (“On Architecture of Low Power Wireless Sensor Networks for Container Tracking and Monitoring Applications”, 2007).
The following is an examiner’s statement of reasons for allowance:
Ricciuti discloses a system and method for tracking and managing assets to provide enhanced visibility of the assets in the supply chain and to improve the efficiency, security, and speed of the supply process. Although the reference teaches of asset identification devices that may include one or more sensors and that the sensor data may be used to 
Smith discloses a system and method for monitoring a plurality of objects using a plurality of wireless sensors (e.g., accelerometers), wherein the sensors are configured to provide wireless sensor data associated with each object in the group. Although the reference teaches that the system may determine that a security threat (i.e., theft) is present, based on wireless sensor data from an object in comparison to wireless sensor data from other objects in a group, the reference is silent on adjusting the priority of a shipment based on the wireless sensor data.
Mostov discloses a system and method for monitoring shipping containers wherein the containers may be equipped with accelerometers used to communicate, via wireless communication devices, acceleration data to the system. Although the reference teaches that that the system may determine whether a security threat is present through acceleration data analysis and may initiate an alert signal or alert notification when a security threat event is determined to be present, the reference is silent on adjusting the priority of a shipment based on the acceleration data analysis.
Hayes discloses a system and method for determining when a shipment undergoes excessive vibration or bouncing. Although the reference teaches that the system may receive acceleration or vibration data from first and second accelerometers and may compare the acceleration or vibration data at similar points in time, the reference is silent on adjusting the priority of a shipment based on the acceleration or vibration data.
Mahlknecht discloses the use of low power wireless sensors in order to track shipments and collect acceleration data. Although the reference teaches that the sensors may retrieve contextual information in order to determine whether a particular shipment item has been 
The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 1-37 are allowable.

Additionally, the claims recite a series of steps for managing the security and custody of assets through observation and evaluation of data, which under broadest reasonable interpretation, covers concepts performed in the human mind. Accordingly, the claims recite an abstract idea. However, the abstract idea is integrated into a practical application through an improvement in the technological field. Specifically, the claims outline an improvement in managing security and custody of assets in storage or transit, through receiving acceleration sensor data, identifying anomalous acceleration sensor data for one or more of the assets relative to acceleration sensor data for multiple other of the assets over a common time period, determining that a security threat is present with regard to an asset, and initiating an alert notification based on the security threat determination. Therefore, the claims are not directed to an abstract idea and are patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628